Citation Nr: 1509402	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-25 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in St. Paul, Minnesota

THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1950 to February 1951. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs, Regional Office and Pension Center in St. Paul, Minnesota (RO), which denied the Veteran's claim. 

In January 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the Board hearing transcript has been associated with the claims folder. 

During the pendency of the most recent remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to special monthly pension.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

Special monthly pension is payable to individuals who are permanently bedridden or are so helpless as a result of nonservice-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 
38 U.S.C.A. § 1521 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.351(a), 3.352 (2014).  Special monthly pension is alternately payable to a veteran by reason of being permanently housebound.  Id.  This requirement is met when the veteran has a single disability rated at 100 percent and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound by reason of disability or disabilities.  38 U.S.C.A. § 1502; 1521(e); 38 C.F.R. 
§ 3.351(d) (2014). 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  To date, the Veteran has not been afforded a VA examination to address whether he is in need of regular aid and attendance due to his combination of nonservice-connected disabilities.  

During the January 2015 Board hearing, the Veteran testified that he has serious impairment as result of his congestive heart failure.  He testified that his treating physician informed him that his heart only works at 10 to 20 percent of capacity.  He further testified that he experiences symptoms of intermittent dizziness that cause him to fall and lose his balance.  He testified in the past two months he has been hospitalized twice for fluid build-up around his lungs.  The Veteran stated that he only leaves his home to go grocery shopping and to attend his medical appointments.  The Veteran indicated that he needs assistance with meal preparation, medication management, and transportation outside of the house, to include to medical appointments. Accordingly, the Board finds that a remand for a VA aid and attendance examination is warranted. 

In addition, during the January 2015 Board hearing, the Veteran identified outstanding records of pertinent treatment.  He reported that he recently received in-patient treatment at private medical facilities, Texoma Medical Center and Dennison.  Also, the claims folder should be updated with Veteran's VA treatment records since July 2012. 

Lastly, since special monthly pension is payable to a veteran who is permanently housebound, a requirement which can be met if the Veteran has a single disability rated at 100 percent and has additional disability or disabilities independently ratable at 60 percent or more, on remand, the AOJ should evaluate and provide ratings for each of the Veteran's identified disabilities on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and seek his assistance in obtaining outstanding private medical records from Texoma Medical Center and Dennison. 

2. Update the claims folder with Veteran's VA treatment records since July 2012. 

3. Once all the available records have been associated with the claims folder, schedule the Veteran for a VA examination to address his claim for special monthly pension based on the need for regular aid and attendance or housebound status based on his combination nonservice-connected disabilities.  The record should be made available for review in connection with this request.

The examiner must review all pertinent records associated with the record and should provide an opinion as to whether the Veteran is in need of regular aid and attendance or is permanently housebound.

4. Evaluate the Veteran's nonservice-connected disabilities and should associate an updated rating code sheet, listing the disability ratings assigned for his nonservice-connected disabilities, with the record. 

5. Thereafter, readjudicate the issues of entitlement to special monthly pension based on the need for aid and attendance or housebound status.  If the benefit sought remains denied, the Veteran and representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

